                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


MARC NORFLEET,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
vs.                                              )          Case No. 18−cv–2085−SMY
                                                 )
JACQUELINE LASHBROOK,                            )
ANGELA CRAIN,                                    )
ASSELEMEIER,                                     )
JOHN DOE (A.W.),                                 )
WEXFORD HEALTH CARE SOURCES,                     )
FRANK LAWRENCE, and                              )
IDOC                                             )
                                                 )
              Defendants.                        )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Marc Norfleet, an inmate who is currently incarcerated at Menard Correctional

Center, brings this action for deprivations of his constitutional rights pursuant to 42 U.S.C.

§ 1983. Plaintiff alleges that he is not being provided adequate dental treatment, among other

things. He asserts claims against the defendants under the Fourteenth and Eighth Amendments,

and seeks monetary damages and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under § 1915A, the Court is required to screen prisoner Complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28




                                                1
U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se Complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

       Upon careful review of the Complaint and any supporting exhibits, the Court finds it

appropriate to exercise its authority under § 1915A; portions of this action are subject to

summary dismissal.

                                           The Complaint

       Plaintiff makes the following allegations in the Complaint: Plaintiff has been incarcerated

at Menard Correctional Center (“Menard”) since March 13, 2017. (Doc. 1, p. 6). On March 14,

2017, Plaintiff began complaining to Menard employees that his teeth were overdue for an

inspection and cleaning. (Doc. 1, p. 7). Plaintiff was informed that Wexford’s policy is that all

Menard inmates must wait two years before receiving a cleaning, and that the only treatment

offered to Menard inmates is tooth extraction. Id. Plaintiff sent a kite to the dental department

where Defendant Asselmeier worked, asking for his check-up and cleaning, but received no

response. Id.

       On April 13, 2018, Plaintiff submitted a request slip to Asselmeier, complaining of pain

and sensitivity and alleging that his annual checkup and cleaning had been delayed for an entire

year. (Doc. 1, p. 8). After examining Plaintiff, Asselmeier scheduled him for an x-ray, which

took place on April 17, 2018. Id. Asselmeier gave Plaintiff a temporary filling on tooth #12, but

not until September 14, 2018. Id. Asselmeier provided no treatment to Plaintiff’s tooth #2,

which also had a cavity. (Doc. 1, p. 9).

       Plaintiff saw Defendant John Doe, on October 21, 2018, whereupon Doe removed the

temporary filling in tooth #12 and began drilling. Id. Doe told Plaintiff that he drilled until he

could see the root of tooth #12. Id. Plaintiff requested that Doe put a permanent filling in tooth



                                                 2
#12, but Doe told him that he would pull the tooth instead, and put in another temporary filling.

Id. Doe told Plaintiff he would schedule the extraction in 6 to 12 weeks. (Doc. 1, p. 10). Doe

provided no treatment for Plaintiff’s tooth #2. Id.

       Plaintiff saw Doe again on November 5, 2018, and Doe again told Plaintiff that he

intended to extract the tooth rather than provide a root canal.       Id.   Defendant Lashbrook

determined that Plaintiff’s grievances on this issue were not an emergency. (Doc. 1, p. 5).

       Defendants Lashbrook, Crain, Lawrence, and IDOC have also denied Plaintiff an

adequate shower chair since March 13, 2017. (Doc. 1, p. 11). Lashbrook, Crain, Lawrence, and

IDOC are also deliberately indifferent to Plaintiff’s need for a special mattress and work boot

shoes. (Doc. 1, pp. 12-13).

                                            Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following enumerated Counts:

       Count 1:        Wexford has an unconstitutional policy of withholding annual
                       dental cleanings and check-ups in favor of a bi-annual schedule,
                       and limits the range of treatment provided to tooth extraction, in
                       violation of the Eighth Amendment, and Lashbrook condoned such
                       policy;

       Count 2:        Asselmeier and Lashbrook were deliberately indifferent to
                       Plaintiff’s dental pain when Asselmeier failed to schedule a dental
                       visit in 2017, failed to adequately treat Plaintiff’s tooth #12 and
                       tooth #2 in April 2018, and failed to promptly schedule a follow-up
                       visit;

       Count 3:        Doe and Lashbrook were deliberately indifferent to Plaintiff’s
                       dental problems when Doe refused to provide a root canal for tooth
                       #12 or a filling for tooth #2 in lieu of recommending extraction in
                       violation of the Eighth Amendment.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

                                                  3
Complaint but not addressed in this Order should be considered dismissed without

prejudice as inadequately pled under the Twombly pleading standard. 1

        As an initial matter, Plaintiff attempts to bring claims in this lawsuit regarding an ADA

shower chair, his mattress, and his shoes. However, those claims raise separate and distinct

transactions and are thus improperly joined to this case pursuant to Fed. R. Civ. P. 20. George v.

Smith, 507 F.3d 605, 607 (7th Cir. 2007); Wheeler v. Talbot, 695 F. App’x 151, 152 (7th Cir.

2017) (failing to sever mis-joined claims prejudices the United States Treasury); Owens v.

Godinez, 860 F.3d 434, 436 (7th Cir. 2017). The Court has discretion whether to sever the mis-

joined claims into new cases or dismiss them. Fed. R. Civ. P. 21. Accordingly, to the extent that

Plaintiff attempts to bring claims beyond the dental care he has received at Menard, those claims

are DISMISSED without prejudice. Defendants Crain, Lawrence, and IDOC will also be

DISMISSED without prejudice, as Plaintiff has not alleged that they were involved in his

dental care. If Plaintiff wishes to proceed on those claims, he should initiate new and separate

lawsuits.

        Plaintiff has stated a viable claim against Wexford for an unconstitutional policy or

custom of limiting dental care. Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 664 (7th

Cir. 2016); Shields v. Ill Dep’t of Corr., 746 F.3d 782, 790 (7th Cir. 2014); Perez v. Fenoglio,

792 F.3d 768, 780 & n. 5 (7th Cir. 2015). Plaintiff has also adequately alleged that his dental

needs constitute a serious medical need, and that Defendants Asselmeier, Doe, and Lashbrook

were deliberately indifferent to those needs under the Eighth Amendment. Estelle v. Gamble,




1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon
which relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on
its face”).
                                                      4
429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016). Accordingly, the

Court will order service on Counts 1-3.

       Plaintiff also alleges that his rights were violated under the Fourteenth Amendment’s

Equal Protection Clause based on a “class-of-one” theory. The Equal Protection Clause of the

Fourteenth Amendment protects individuals against arbitrary and irrational government

treatment. Geinosky v. City of Chicago, 675 F.3d 743, 747 (7th Cir. 2012). To adequately plead

a class-of-one equal protection claim, a plaintiff must allege that he was intentionally treated

differently from other similarly situated individuals without a rational basis for such treatment.

Id. (citing Engquist v. Oregon Dept. of Agriculture, 553 U.S. 591, 601 (2008)). The treatment

must be wrongful and differ from the norm or common practice in a manner that demonstrates

discrimination. McDonald v. Village of Winnetka, 371 F.3d 992, 1009 (7th Cir. 2004). A

plaintiff may plead himself out of court if the Complaint provides a rational basis for the

treatment at issue. D.B. ex rel. Kurtis B. v. Kopp, 725 F.3d 681, 686 (7th Cir. 2013).

       Plaintiff has not alleged that he was treated differently than similarly situated individuals.

In fact, he alleges his dental treatment decisions were made pursuant to a Wexford policy that

applies to Menard inmates generally. This allegation directly contradicts Plaintiff’s equal

protection claim; if he was treated pursuant to a policy applicable to everyone, it is implausible

that his treatment was the result of being irrationally singled out. Therefore, to the extent that

Plaintiff is attempting to bring Fourteenth Amendment due process claims based on an equal

protection theory, those claims are DISMISSED with prejudice.

                                          Pending Motions

       Plaintiff’s Complaint contains a request for a preliminary injunction. (Doc. 1, pp. 16-24).

Although the Court may require a pro-se litigant who has included a request for a preliminary



                                                 5
injunction in his Complaint to brief the issue further or face denial of the motion, Plaintiff’s 8-

page request contains the legal and factual underpinnings of his request, and therefore, no further

briefing is required. The Court will direct the Clerk to docket the motion.

                                           Disposition

       IT IS HEREBY ORDERED that Counts 1-3 survive threshold review against

Defendants Wexford, Asselmeier, Doe, and Lashbrook. To the extent that Plaintiff is attempting

to raise unrelated claims in this lawsuit regarding his ADA shower chair, mattress, and footwear,

those claims are DISMISSED without prejudice to Plaintiff filing additional lawsuits on those

matters. Claims alleging that Plaintiff’s dental treatment violates the Fourteenth Amendment are

DISMISSED with prejudice. Defendants Crain, Lawrence, and IDOC are DISMISSED from

this action without prejudice. The Clerk of Court is DIRECTED to docket pages 16-24 as a

motion for a preliminary injunction.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendants Wexford,

Asselmeier, and Lashbrook: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the Complaint, and this Memorandum and Order to each Defendant’s

place of employment as identified by Plaintiff. If a Defendant fails to sign and return the Waiver

of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent,

the Clerk shall take appropriate steps to effect formal service on that Defendant, and the Court

will require that Defendant to pay the full costs of formal service, to the extent authorized by the

Federal Rules of Civil Procedure.

       Service shall not be made on the Unknown (John Doe) Defendants until such time as

Plaintiff has identified them by name in a properly filed amended complaint.            Plaintiff is



                                                 6
ADVISED that it is Plaintiff’s responsibility to provide the Court with the names and service

addresses for these individuals.

       IT IS FURTHER ORDERED that, with respect to a Defendant who no longer can be

found at the work address provided by Plaintiff, the employer shall furnish the Clerk with the

Defendant’s current work address, or, if not known, the Defendant’s last-known address. This

information shall be used only for sending the forms as directed above or for formally effecting

service. Any documentation of the address shall be retained only by the Clerk. Address

information shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       IT IS FURTHER ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. §

636(c), should all the parties consent to such a referral.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7

days after a transfer or other change in address occurs. Failure to comply with this order will

cause a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See FED. R. CIV. P. 41(b).



                                                  7
IT IS SO ORDERED.

DATED: 11/28/2018

                        s/ STACI M. YANDLE
                        U.S. District Judge




                    8
                                              Notice

       The Court will take the necessary steps to notify the appropriate defendant(s) of your

lawsuit and serve them with a copy of your complaint. After service has been achieved, the

defendant(s) will enter their appearance and file an Answer to your complaint. It will likely take

at least 60 days from the date of this Order to receive the defendant(s)’ Answer, but it is entirely

possible that it will take 90 days or more. When all the defendants have filed answers, the Court

will enter a Scheduling Order containing important information on deadlines, discovery, and

procedures. Plaintiff is advised to wait until counsel has appeared for the defendants before filing

any motions, to give the defendants notice and an opportunity to respond to those motions.

Motions filed before defendants' counsel has filed an appearance will generally be denied as

premature. The plaintiff need not submit any evidence to the court at this time, unless otherwise

directed by the Court.




                                                 9
